DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 6 recites "an alloy layer formed on a surface of the Sn layer, the alloy layer including metal other than Sn that is contained in the Sn layer, wherein: the surface of the Sn layer is alloyed by the alloy layer; however, the as-filed specification does not describe 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2015-185658 - see machine translation, cited on 12/19/18 IDS) in view of Carey II et al. (US 6,080,497).
	Regarding claim 1, Masuko discloses a method of manufacturing a solar cell in which a p-side electrode (50 in Fig. 12; [0025]) and an n-side electrode (40 in Fig. 12; [0025]) separated by a separating groove are formed on a surface of a semiconductor substrate (60 in Fig. 12; [0025]), the method comprising: forming a p-type region (30 in Fig. 11) and an n-type region on the surface of the semiconductor substrate (28 in Fig. 11); forming a first amorphous silicon layer formed on the p-type region (29 in Fig. 11) and a second amorphous silicon layer formed on the n-type region (27 in Fig. 11); forming a base layer (43 and 53 in Fig. 12) and a first conductive layer (44a and 54a in Fig. 12) above the first amorphous silicon layer corresponding to the p-type region and the second amorphous silicon layer corresponding to the n-type region layer (44a and 54a in Fig. 12); forming a resist film on the first conductive layer, in a region corresponding to the separating groove and over an overlapping region where the first amorphous silicon layer and the second amorphous silicon layer overlap each other (resist film 100 - Figure 9); forming, on the first conductive layer, a second conductive layer (44b and 54b in Fig. 12) and a tin layer that includes tin in stated order (45 and 55 in Figures 11 and 12), by electroplating ([0029]) using, as a seed layer, the first conductive layer on which the resist film is formed ([0030]); in the overlapping region, an insulating layer is disposed between the first amorphous silicon layer and the second amorphous silicon layer (31 in Figures 11 and 12).
	Masuko does not explicitly disclose forming a metal layer on the Sn layer, a part of the metal layer being alloyed with a surface of the Sn layer, thereby forming an alloy layer on a surface of the Sn layer; removing the metal layer other than the alloy layer formed on the surface of the Sn layer, leaving the alloy layer of the metal layer and the Sn layer, wherein the alloy layer formed on the surface of the Sn layer is exposed by removing the metal layer other than the alloy layer from the surface of the Sn layer.
	Carey discloses a corrosion-resistant coated copper metal coated with an alloy of tin wherein the tin content constitutes a majority of the alloy, and further discloses a metal layer (C5/L36 discloses the intermediate metal layer is tin) may be applied to the surface of the copper metal prior to applying the tin alloy (abstract). Carey also discloses the coating of the tin alloy involves heat to thereby form a heat created intermetallic layer; the coated copper metal can be subsequently treated with a passivation solution to remove the coated tin alloy and expose the intermetallic layer, the intermetallic layer includes copper and tin and exhibits excellent corrosion resistant properties (abstract). 
	Therefore, Carey discloses forming a metal layer (abstract discloses a tin alloy layer wherein the tin content constitutes a majority of the alloy) on an Sn layer (C5/L36 discloses a tin intermediate layer), a part of the metal layer being alloyed with a surface of the Sn layer, thereby forming an alloy layer on a surface of the Sn layer (C5/L40-67; Carey discloses the coating of the tin alloy involves heat to thereby form a heat created intermetallic layer (abstract; C6/L2)); removing the metal layer (abstract L11 discloses removal of the coated tin alloy) other than the alloy layer formed on the surface of the Sn layer (abstract L12 discloses the removal of the coated tin alloy exposes the intermetallic layer. The disclosed intermetallic layer satisfies the claim limitation "alloy layer"), leaving the alloy layer of the metal layer and the Sn layer (the intermetallic layer is an alloy layer of the tin alloy and the Sn layer (C5/L40-47), wherein the alloy layer formed on the surface of the Sn layer is exposed by removing the metal layer other than the alloy layer from the surface of the Sn layer (abstract L11-12).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a tin alloy layer (corresponding to the claimed "metal layer"), as disclosed by Carey, on the Sn layer of Masuko (corresponding to the tin intermediate metal layer of Carey), because as taught by Carey, the process results in an exposed intermetallic layer (corresponding to the claimed "alloy layer formed on the surface of the Sn layer is exposed") which exhibits excellent corrosion resistant properties (abstract L11-14).
	Modified Masuko discloses the metallization method of Carey occurs after etching each of the first conductive layer (Masuko - [0055]) and the base layer (Masuko - [0057]).
	Regarding claim 4, modified Masuko discloses all the claim limitations as set forth above.  Modified Masuko further discloses the first conductive layer includes a copper layer (Masuko – [0054]).
Regarding claim 5, modified Masuko discloses all the claim limitations as set forth above.  Modified Masuko further discloses the second conductive layer includes a copper layer (Masuko - [0049]).
Regarding claim 6, Masuko discloses a solar cell in which a p-side electrode (50 in Fig. 12; [0025]) and an n-side electrode (40 in Fig. 12; [0025]) separated by a separating groove formed on a surface of a semiconductor substrate (60 in Fig. 12; [0025]), the solar cell comprising: the semiconductor substrate that includes a p-type region (30 in Fig. 11) and an n-type region on the surface of the semiconductor substrate (28 in Fig. 11); a first amorphous silicon layer formed on the p-type region (29 in Fig. 11) and a second amorphous silicon layer formed on the n-type region (27 in Fig. 11); a base layer formed over the first amorphous silicon layer corresponding to the p-type region and the second amorphous silicon layer corresponding to the n-type region (43 and 53 in Fig. 12); a first conductive layer formed on the base layer (44a and 54a in Fig. 12); a second conductive layer formed on the first conductive layer (44b and 54b in Fig. 12); a tin layer covering the second conductive layer (45 and 55 in Figures 11 and 12), and an insulating film disposed between the first amorphous silicon layer and the second amorphous silicon layer in an overlapping region where the first amorphous silicon layer and the second amorphous silicon layer overlap each other (31 in Figures 11 and 12).
Masuko does not explicitly disclose an alloy layer formed on a surface of the Sn layer, the alloy layer including metal other than Sn that is contained in the Sn layer, wherein the surface of the Sn layer is alloyed by the alloy layer, and the alloy layer formed on the surface of the Sn layer is exposed.
	Carey discloses a corrosion-resistant coated copper metal coated with an alloy of tin wherein the tin content constitutes a majority of the alloy, and further discloses a metal layer (C5/L36 discloses the intermediate metal layer is tin) may be applied to the surface of the copper metal prior to applying the tin alloy (abstract). Carey also discloses the coating of the tin alloy involves heat to thereby form a heat created intermetallic layer; the coated copper metal can be subsequently treated with a passivation solution to remove the coated tin alloy and expose the intermetallic layer, the intermetallic layer includes copper and tin and exhibits excellent corrosion resistant properties (abstract). 
	Therefore, Carey discloses forming a metal layer (abstract discloses a tin alloy layer wherein the tin content constitutes a majority of the alloy) on an Sn layer (C5/L36 discloses a tin intermediate layer), a part of the metal layer being alloyed with a surface of the Sn layer, thereby forming an alloy layer on a surface of the Sn layer (C5/L40-67; Carey discloses the coating of the tin alloy involves heat to thereby form a heat created intermetallic layer (abstract; C6/L2)); removing the metal layer (abstract L11 discloses removal of the coated tin alloy) other than the alloy layer formed on the surface of the Sn layer (abstract L12 discloses the removal of the coated tin alloy exposes the intermetallic layer. The disclosed intermetallic layer satisfies the claim limitation "alloy layer"), leaving the alloy layer of the metal layer and the Sn layer (the intermetallic layer is an alloy layer of the tin alloy and the Sn layer (C5/L40-47), wherein the alloy layer formed on the surface of the Sn layer is exposed by removing the metal layer other than the alloy layer from the surface of the Sn layer (abstract L11-12).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a tin alloy layer (corresponding to the claimed "metal layer"), as disclosed by Carey, on the Sn layer of Masuko (corresponding to the tin intermediate metal layer of Carey), because as taught by Carey, the process results in an exposed intermetallic layer (corresponding to the claimed "alloy layer formed on the surface of the Sn layer is exposed") which exhibits excellent corrosion resistant properties (abstract L11-14).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2015-185658 - see machine translation, cited on 12/19/18 IDS) in view of Carey II et al. (US 6,080,497), as applied to claim 1 above, and further in view of Rose et al. (US 2005/0022861).
Regarding claim 3, modified Masuko discloses all the claim limitations as set 
forth above.
	While modified Masuko does disclose a thickness of the metal layer is about 2 to about 30 microns (Carey C11/L20-21 disclose the thickness of the tin alloy is preferably about 2 to about 30 microns); modified Masuko does not explicitly disclose the thickness of the first conductive layer.
	Rose discloses a method of manufacturing a solar cell and further discloses the thickness of a copper seed layer is about 1600 angstroms ([0014]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the copper seed layer of modified Masuko with the copper seed layer thickness disclosed by Rose, because the thickness amounts to a known dimension in the art for copper seed layers and one of ordinary skill in the art would have a reasonable expectation of success when using the thickness disclosed by Rose for the copper seed layer of modified Masuko.
	Modified Masuko discloses a thickness of the metal layer (thickness of tin alloy layer of Carey C11/L20-21) is greater than a thickness of the first conductive layer (Rose - [0014]).

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that Carey cannot be combined with Masuko because Carey is not analogous art to the present application. Applicant further asserts that Carey does not meet prong (1) because the technique disclosed in Carey is used for, for example, architectural materials, gasoline tanks, and automobile products and devices, rather than for solar cell modules as disclosed in the present application. Applicant further asserts that Carey does not meet prong (2) because Carey is not pertinent to the problem faced by the inventor of the present application because Carey's problem is corrosion of the metal (Cu) layer by ambient oxygen, while the problem to be faced by the inventor of the present application is undesirable etching of the Sn layer during a wet etching.
In response to applicant's argument that Carey is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Carey discloses in column 3 lines 8 through 23 "The present invention relates to the art of corrosion-resistant metal material such as a coated metal, which corrosion-resistant coated metal can be used in a wide variety of applications such as, for example, used for architectural materials, gasoline tanks, automotive products, appliances, etc.; however, the invention has broader applications and relates to various coating alloy compositions based primarily upon tin and several novel methods and processes used therein such as plating and/or heating (i.e. flow heating, hot dip coating, metal spraying), pretreatment of the metal material prior to coating, applying an intermediate metal layer prior to coating, controlling coating thickness, and post-treating the coated metal material (i.e. weather treating, oxidizing coating, passivating intermetallic layer, rolling or cutting processed material)."  Applicant's argument that the technique disclosed in Carey is used for, for example, architectural materials, gasoline tanks, and automobile products and devices, rather than for solar cell modules as disclosed in the present application, is not persuasive because Carey discloses that the corrosion resistant coated metal can be used in a wide variety of applications, and is not limited to those listed as examples. Additionally, Carey discloses the invention has broader applications and relates to various coating alloy compositions based primarily upon tin and several novel methods and processes used therein such as plating and/or heating (i.e. flow heating, hot dip coating, metal spraying), and the present application describes coating alloy compositions based on tin and a plating process (line 27 of page 17 of the present specification). Additionally, both Carey and the present application is concerned with oxidation reduction (lines 24-27 of page 11 of the present specification).
Applicant further argues that Carey cannot be combined with Masuko because the method of forming an alloy layer on the surface of the Sn layer taught by Carey would damage the solar cell of Masuko.
In response to applicant's argument, applicant does not provide evidence that the flow heating process disclosed by Carey would necessarily damage the solar cell of Masuko. Additionally, even if evidence showed that the flow heating process disclosed by Carey would damage the solar cell of Masuko, Carey discloses other alternative methods for the formation of the alloy layer, and therefore, Carey does not limit the method of forming the alloy layer to the flow heating process disclosed.
Applicant’s remaining arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726